     Case 3:17-cv-00105-MEM-DB Document 38 Filed 01/06/21 Page 1 of 2



                     UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA

LENNY CAIN,                           :
                                          CIVIL ACTION NO. 3:17-0105
                     Petitioner       :
                                               (JUDGE MANNION)
               v.                     :

WARDEN SPAULDING,                     :

                     Respondent       :

                                  ORDER

      Presently before the Court is Petitioner’s October 22, 2020 “motion to

produce any and all discovery dealing with [Petitioner’s] incident report” and

“specifically any and all email correspondence with staff dealing with this

incident.” (Doc. 36).

      Rule 6 of the Rules Governing §2254 Cases states that “[a] judge may,

for good cause, authorize a party to conduct discovery under the Federal

Rules of Civil Procedure and may limit the extent of discovery.” “A habeas

petitioner may satisfy the ‘good cause’ standard by setting forth specific

factual allegations which, if fully developed, would entitle him or her to the

writ.” See Williams v. Beard, 637 F.3d 195, 209 (3d Cir. 2011) (citing Harris

v. Nelson, 394 U.S. 286, 300 (1969); Lave v. Dretke, 416 F.3d 372, 380 (5th

Cir. 2005)).
        Case 3:17-cv-00105-MEM-DB Document 38 Filed 01/06/21 Page 2 of 2




        On October 16, 2020, Respondent filed their supplemental response,

addressing the merits of Cain’s petition for writ of habeas corpus. (Doc. 34).

Attached as exhibits to the supplement are all records pertaining to

Petitioner’s incident report. Id. Additionally, Respondent attaches a

certificate of service indicating that their response and exhibits were served

through the mail on Petitioner on October 16, 2020. Id. As it appears that

quite possibly Petitioner’s receipt of Respondent’s exhibits may have

crossed in the mail with the filing of Petitioner’s motion, the Court will dismiss

Petitioner’s motion for discovery without prejudice to renewal, if that is the

case.

        IT IS HEREBY ORDERED THAT:

        1. Petitioner’s motion for discovery (Doc. 36) is DISMISSED
           without prejudice.

        2. Petitioner shall file his traverse on, or before, January 25,
           2021.

                                     s/ Malachy E. Mannion
                                     MALACHY E. MANNION
                                     United States District Judge

Dated: January 6, 2021
17-0105-04




                                      -2-
